Case 2:19-cv-07089-MKB-RER Document 13 Filed 06/16/20 Page 1 of 2 PageID #: 65



UNITES STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X        CASE MANAGEMENT PLAN
 Jeni Wallace
                                                                 Docket Number: 19-cv-07089


                                            Plaintiff,
                  -against-
 ANR Practice Management, LLC, et al.
                                          Defendant,
 ---------------------------------------------------------X
         Upon consent of the parties, it is hereby ORDERED as follows:
 1.      Defendants shall answer or otherwise move with respect to the complaint by 6/10/2020 .

 2.      No additional parties may be joined after 7/30/2020 .

 3.      No amendment of the pleadings will be permitted after 7/30/2020             .

 4.      Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
         Rules of Civil Procedure, if not yet made: 7/10/2020 .
 5.      The parties shall make required Rule 26(a)(2) disclosures with respect to:
                  (a)      expert witnesses on or before 9/11/2020          .
                  (b)      rebuttal expert witnesses on or before 10/2/20            .

 6.      All discovery, including depositions of experts, shall be completed on or before
          10/26/20            (Generally, this date must be no later than 6 months after the initial
         conference).
 7.      Pre-motion letters regarding proposed dispositive motions must be submitted within one
         (1) weeks following the close of all discovery and responses are due one week later.
 8.      Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
         (Answer no if any party declines to consent without indicating which party has
         declined.)
                                            Yes      ✔      No
Case 2:19-cv-07089-MKB-RER Document 13 Filed 06/16/20 Page 2 of 2 PageID #: 66




 If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil
                            form. The form can be accessed at the following link:
 Action to a Magistrate Judge
 http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.


 9.     A Telephone Conference set for _____________________, to be initiated by
        ___Plaintiff    or ■
                           __Defendant (Check One).
                        * (The Court will schedule the conference listed above.)
 10.    Status Conference will be held on ___________________________.
                     * (The Court will schedule the conference listed above)

 11. A Final Pre-trial Conference will be held on _______________________.
                       *(The Court will schedule the conference listed above.)

 This scheduling order may be altered or amended upon a showing of good cause not
 foreseeable at the date hereof.
 Dated: Brooklyn, New York
 ________________________

                                               RAMON E. REYES, JR.
                                               UNITED STATES MAGISTRATE JUDGE

 CONSENTED TO:                                 Joshua Friedman
                                               NAME
                                               Attorney for Plaintiff Jeni Wallace
                                               ADDRESS 45 Broadway, Suite 430, New York, NY
                                                            10006
                                               E-mail: jfriedman@tpglaws.com
                                               Tel.:     212-248-7431
                                               Fax:


                                               NAME
                                               Attorney for Defendant
                                               ADDRESS
                                               E-mail:
                                               Tel.:
                                               Fax:
